Citation Nr: 1008335	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a dental 
disability.

6. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to July 
1973, and from October 1973 to October 1976.  The Veteran 
died in August 2009.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs (VA) regional office 
(RO) in Wichita, Kansas.  In that decision, the RO denied the 
Veteran's claims of service connection for PTSD, depression, 
"eye problems," bilateral hearing loss, and "dental 
problems," as well as a claim of entitlement to a TDIU.  It 
was subsequently determined that the Veteran's PTSD claim 
also included a claim of service connection for an acquired 
psychiatric disorder other than PTSD.  The Board denied the 
claims in a February 2009 decision.  


FINDINGS OF FACT

1.  The Board denied the Veteran's claims of service 
connection for PTSD, an acquired psychiatric disorder other 
than PTSD, an eye disability, bilateral hearing loss, a 
dental disability and entitlement to a TDIU in February 2009.

2.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court or CAVC).

3.  The Veteran died in August 2009, while his appeal to the 
Court was pending.

4.  In October 2009, the Court dismissed the Veteran's appeal 
to the Court and vacated the Board's February 2009 decision.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a veteran appeals to the Court an adverse determination of 
the Board with regard to his entitlement to disability 
compensation benefits under chapter 11 of title 38 of the 
United States Code, and then dies while the appeal is 
pending, the appropriate remedy is to vacate the Board's 
decision and dismiss the appeal before the Court.  See, e.g., 
Landicho v. Brown, 7 Vet. App. 42, 54 (1994).  If the Court 
vacates the Board's decision in that situation, its action 
has the legal effect of nullifying the underlying 
adjudication by the agency of original jurisdiction (AOJ).  
38 C.F.R. § 20.1104; Yoma v. Brown, 8 Vet. App. 298 (1995).  
In such a situation, because there is no longer a viable 
underlying decision by the AOJ, the Board is without 
jurisdiction to take further action on the merits of the 
veteran's appeal.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302; Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).

Here, the record shows that the Board denied the Veteran's 
claims in February 2009.  The Veteran appealed the Board's 
decision to the Court.  Unfortunately, however, the Veteran 
subsequently died in August 2009, while his appeal to the 
Court was pending.  In October 2009, the Court dismissed the 
Veteran's appeal to the Court and vacated the Board's 
February 2009 decision, per Landicho.  The Court's mandate 
issued in January 2010.

In light of the foregoing, the Board does not have 
jurisdiction to take further action on the merits of the 
Veteran's appeal.  Inasmuch as the Board's February 2009 
decision has been vacated, and the underlying decision by the 
RO nullified, there is no legal basis upon which to proceed 
with appellate review.  Therefore, the appeal must be 
dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106.

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion. Such request must be filed not later 
than one year after the date of the appellant's death. See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008). As provided for in 
this new provision, a person eligible for substitution will 
include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...." The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon 
death. Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by 
the Board due to the death of the claimant should file a 
request for substitution with the VA regional office (RO) 
from which the claim originated (listed on the first page of 
this decision).


ORDER

The appeal is dismissed.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


